 In the Matter of SUN RAY DRUG COMPANY,1 EMPLOYERandRETAIL.UNION OF NEW JERSEY, LOCAL 108, AFFILIATED WITH RETAIL, WHOLE-SALE AND DEPARTMENT STORE UNION,C. I.O.,PETITIONER.Cases Not.4-RC-483through 4-RC-488, 4-RC-490, and If-RC-513'through4-RC-514.-Decided November 23, 1949DECISIONANDDIRECTION OF ELECTIONSUpon several petitions duly filed, a consolidated hearing was heldbefore John H. Garver, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.2The hearing officer referred to the Board the Employer's motionto dismiss the petitions on the grounds that, as to the operations hereinvolved, it is not engaged in commerce within the meaning of theNational Labor Relations Act and that it will not effectuate the.purposes of the Act for the Board to assert jurisdiction.For thereasons hereinafter given, this motion is hereby denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer, a Pennsylvania corporation with its principalplace of business and warehouse in Philadelphia, operates a chain ofsome 100 retail drug stores in the three States of Pennsylvania, Dela-ware, and New Jersey.Only the New Jersey stores are involved inthis proceeding.Eighty percent of the merchandise, valued between'The names of both the Employer and Petitioner appear as amended at the hearing.The hearing officer referred to the Board the Petitioner'smotion to withdraw thepetition in Case 4-RC-512, involving the store at 310 Central Avenue,Jersey City, NewJersey, as it appeared that this store was not owned or operated by the Employer.TheEmployer does not object to the granting of the motion,and it is hereby granted.11'.J.SmithWoodPreservingCo., 80 NLRB 824.The hearing officer properly denied the Employer'smotion for severance and hearing oneach of the petitions separately.See B.F.Goodrich Chemical Company,84 NLRB 429.87 NLRB No. 32.208 SUN RAY DRUG COMPANY209$700,000 and $900,000 annually, received by the New Jersey storesis shipped to them from the Employer's warehouse in Philadelphia,Pennsylvania.All the sales of these stores, approximately $1,000,000annually, are made within the State.During the year 1948, theEmployer purchased merchandise which was shipped to its Philadel-phia warehouse in the amount of about $15,000,000, of which inexcess of 50 percent was shipped to it from outside the State ofPennsylvania.The total sales of the Employer at all its storesamount to between $22,000,000 and $23,000,000 annually.We find, contrary to the Employer's contention, that it is engagedin commerce within the meaning of the National Labor RelationsAct.'2.The labor. organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act:4.The following employees of the Employer constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All employees, excluding pharmacists, managers, assistant man-agers, fountain managers, assistant fountain managers,4 and all othersupervisors as defined in the Act, in each of the Employer's stores,'at the following locations : 642 Cookman Avenue, Asbury Park; 1138Broadway, Camden; 365 George Street, New Brunswick; 114 SmithStreet,Perth Amboy; 164 Smith Street, Perth Amboy; 65 BroadStreet, Red Bank; Main Street, Somerville; Main and Market Streets,Patterson; and 5717 Bergenline Avenue, West New York, all in theState of New Jersey.3We reject as without merit the Employer's contention that the business of the storeshere involved is not such as to warrant the assertion of jurisdiction.In determiningwhether or not jurisdiction of the Board attaches in any given case, we have held that thetotalityof the Employer's operations and its effect on commerce may properly be con-sidered.Accordingly,we have frequently asserted jurisdiction over retail stores whichare part of multi-State chain organizations.Colonial Stores,Incorporated,84 NLRB 558;Block and Kuhl Department Store,83 NLRB 418; Piggly-WigglyCorporation,82 NLRB267 ; but cf.Haleston Drug Stores,Inc.,82 NLRB 1264,where the Board declined to assertjurisdiction over an employer which,unlike the Employer in this proceeding,operated asmall chain of retail drug stores all within the confines of a single State.4As the four last named categories possess authority responsibly to direct their sub-ordinates and effectively to recommend hiring and discharge, we find that they are super-visors and shallexcludethem from the units of stores in which they are employed.We find,in accord with Petitioner's,request,unopposed by the Employer, that theemployees in each store: constitute a separate unit. 210DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONS sAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, elections by secretballot shall be conducted as early as possible, but not later than 60days from the date of this Direction, under the direction. and supervi-sion of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunits found appropriate in paragraph numbered 4, above, who, wereemployed during the pay-roll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees Who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the elections, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Retail Union of New Jersey, Local 108, affiliated withRetail,Wholesale and Department Store Union, C. I. O.6The compliance status of Retail Union of New Jersey, Local 108 has lapsed since thehearing in this matter. In the event it fails to renew its compliance with Section 9 (f),(g), and (h) within 2 weeks from the date of this Direction, the Regional Director is toadvise the Board to that effect.No elections shall be conducted unless and until compliancehas been renewed.